Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to application 16/973,321 filed on 7/22/22. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1 – 4,6,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier corp (WO-2017/180388) in further view of Banvait (US 2017/0074000).

Regarding claim 1, Carrier teaches A method of operating an access control system, the method comprising: 
determining that the individual intends to actuate an access control (each access control 16 advertises using Bluetooth low energy (BTLE) which is received by the mobile device 12 (step 402). Advertisements from multiple access controls 16 can be received if they are all in proximity to the mobile device 12 or they are transmitting at a high enough power that they are within a distance from the mobile device 12 to be received, paragraph 62); 
transmitting an entrance inquiry notification to the individual (the filtered set of credentials may be presented to the user as a list, e.g., ROOM 1125, ROOM 1127, Concierge Lounge, Elevator, etc., (step 414). The user may thus select the desired access control to open from the list, paragraph 68); 
receiving an entrance inquiry response from the individual (The user can select from the list by tapping on the screen, or by responding with 'yes' or 'no' to voice prompts reading the rooms, or by a voice recognition algorithm that matches their vocal request against the filtered list of available rooms, paragraph 68); 
determining an entrance inquiry response intent in response to the entrance inquiry response (The user can select from the list by tapping on the screen, or by responding with 'yes' or 'no' to voice prompts reading the rooms, or by a voice recognition algorithm that matches their vocal request against the filtered list of available rooms, paragraph 68);
receiving an access request from a mobile device being carried by the individual in response to the entrance inquiry response intent (In response to this intent, the hotel loyalty mobile application 80 again calls the software-to-software API in the mobile library 82 to initiate the secure transfer of the encrypted mobile credential to the access control 16 (step 230), paragraph 50); and 
actuating the access control in response to access request (Upon receiving and authenticating an appropriate credential from the mobile device 12 using the credential module 36, or after receiving card data from lock card reader 90, the lock controller 24 commands the lock actuator 22 to lock or unlock a mechanical or electronic lock, paragraph 37). Even though it is understood and known in the art to ordinary skilled in the art to have a user application or manually confirming by the user to verify if the intent is correct to avoid any errors is not specifically taught by Carrier.
Banvait teaches based at least in part on a determination that an individual intends to actuate an access control; wherein the entrance inquiry notification inquires whether the individual desires to enter the access control (Fig.3B; specifically, please refer to step 322, 326,328; which shows after the intent is determined; it is reconfirmed in step 322 and it user can manually override; and based on the user intervention; the desired action (unlock or keep it locked) performed; and then it is updated as shown in steps 330, 332, 334).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Banvait’s user’s intent confirmation with the system of Carrier. One would be motivated to combine these teachings because it can avoid any errors and help improve the system.
	

Regarding claim 2, The method of claim 1, Carrier further teaches wherein determining that the individual intends to actuate an access control further comprises: detecting a location of the mobile device being carried by the individual; and determining that the location of the mobile device is located proximate the access control (a method 400 of advertisement filtering may be initiated to capture the user intent when presented with multiple accessed controls 16. Initially, each access control 16 advertises using Bluetooth low energy (BTLE) which is received by the mobile device 12 (step 402), paragraph 62).

Regarding claim 3, The method of claim 1, Carrier further teaches wherein transmitting an entrance inquiry notification to the individual further comprises: generating audio sound waves, wherein the entrance inquiry notification is transmitted to the individual via the audio sound waves (the user can select from the list by tapping on the screen, or by responding with 'yes' or 'no' to voice prompts reading the rooms, or by a voice recognition algorithm that matches their vocal request against the filtered list of available rooms, paragraph 68).

Regarding claim 4, The method of claim 3, Carrier further teaches wherein a speaker on the mobile device generates the audio sound waves (audible alarm, paragraph 68, 82).

Regarding claim 6, The method of claim 1, Carrier further teaches wherein receiving an entrance inquiry response from the individual further comprises: receiving audio sound waves, wherein the entrance inquiry notification response is received via the audio sound waves (audio captured by the mobile device, paragraph 83).

Regarding claim 9, The method of claim 1, Carrier further teaches wherein the access control is a door lock (access control lock, paragraph 5).


Regarding claim 11, An access control system substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 12, An access control system substantially has same limitations as claim 2, thus the same rejection is applicable.   

Regarding claim 13, An access control system substantially has same limitations as claim 3, thus the same rejection is applicable.

Regarding claim 14, An access control system substantially has same limitations as claim 4, thus the same rejection is applicable.

Regarding claim 16, An access control system substantially has same limitations as claim 6, thus the same rejection is applicable.

Regarding claim 20, An access control system substantially has same limitations as claim 1, thus the same rejection is applicable.

8.	Claims 5, 7 – 8, 15, 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier corp (WO 2017/180388, Carrier hereafter) in further view of Meissner et al. (US 10,846,745) in further view of Banvait (US 2017/0074000).

Regarding claim 5, Carrier with Banvait teaches The method of claim 3, even though it is obvious to one of the ordinary skilled in the art to have a speaker not specifically mentioned by Carrier. 	
Meissner further teaches wherein a speaker on the access control generates the audio sound waves (speaker, door locks, Abstract).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Meissner’s speaker with the system of Carrier. One would be motivated to combine these teachings because it can provide audio notifications when needed.

	
Regarding claim 7, Carrier with Banvait teaches The method of claim 6, even though it is understood that the speaker and microphone on a smartphone; however does not specifically disclose wherein a microphone on the mobile device receives the audio sound waves.
	Meissner teaches wherein a microphone on the mobile device receives the audio sound waves (User devices 122 that may be configured to detect a presence event and generate a presence-event notification may include, but is not limited to, televisions, set-top boxes, microphones, speakers, audio systems, imaging devices, computers, computing devices, servers, notebook computers, netbook computers, personal digital assistants (PDAs), smartphones, telephones, tablets, modems, routers, lights, dishwashers, washing machines, coffee machines, refrigerators, door locks, window blinds, thermostats, garage door openers, air-conditioning units, alarm systems, motion sensors, biometric sensors, pressure sensors, radio frequency sensors, ovens, microwaves, navigation systems, in-vehicle infotainment systems (IVIs), combinations thereof, Abstract).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Meissner’s microphone with the system of Carrier. One would be motivated to combine these teachings because it can provider command as needed.

Regarding claim 8, Carrier with Banvait teaches The method of claim 6, even though it is understood that the speaker and microphone on a smartphone; however does not specifically disclose wherein a microphone on the mobile device receives the audio sound waves.
	Meissner teaches wherein a microphone on the mobile device receives the audio sound waves (User devices 122 that may be configured to detect a presence event and generate a presence-event notification may include, but is not limited to, televisions, set-top boxes, microphones, speakers, audio systems, imaging devices, computers, computing devices, servers, notebook computers, netbook computers, personal digital assistants (PDAs), smartphones, telephones, tablets, modems, routers, lights, dishwashers, washing machines, coffee machines, refrigerators, door locks, window blinds, thermostats, garage door openers, air-conditioning units, alarm systems, motion sensors, biometric sensors, pressure sensors, radio frequency sensors, ovens, microwaves, navigation systems, in-vehicle infotainment systems (IVIs), combinations thereof, Abstract).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Meissner’s microphone with the system of Carrier. One would be motivated to combine these teachings because it can provider command as needed.

Regarding claim 15, An access control system substantially has same limitations as claim 5, thus the same rejection is applicable.

Regarding claim 17, An access control system substantially has same limitations as claim 7, thus the same rejection is applicable.

Regarding claim 18, An access control system substantially has same limitations as claim 8, thus the same rejection is applicable.
Allowable Subject Matter
9.	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632


/TANMAY K SHAH/Primary Examiner, Art Unit 2632